DETAILED ACTION


Status
This Final Office Action is in response to the amendment/request for reconsideration after non-final rejection (hereinafter “Reply”) dated 7 March 2022. Claim(s) 1-15 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to the drawings is withdrawn after consideration of the submitted amendment.

Response to Arguments
Regarding the rejection of claim(s) 1-15 under 35 U.S.C. 103(a) as being unpatentable over Woollenweber in view of Koerner, the applicant(s) submit the following remark(s)/argument(s):
(A)	At pages 2-3 of the submitted Reply: The cited art fails to teach or suggest the following feature(s) of claim 1: “the radially outwardly extending projection…which is designed to interact with the bearing housing as an anti-rotation safeguard for the bearing bush.” Specifically, the Woollenweber flange (33), though formed integrally with the bearing bush, in no way interacts with the bearing housing. Furthermore, Korener teaches away from the claimed feature "the…projection which is configured integrally with the bearing bush" because the anti-rotation flange (12) of Koerner is not integral to the Koerner bearing bush. Thus, one of ordinary skill in the art would not modify Koerner, alone or in combination, with Wollenweber to arrive at the claimed invention.
	In reply, the Office respectfully considers this argument not persuasive because one cannot show nonobviousness by attacking references individually where the rejection(s) is/are based on combinations of references. (See MPEP 2145.IV (“Arguing against references individually")). In this case, the rejection(s) is/are based on the combination of Woollenweber in view of Koerner. Woollenweber does teach the flange (33) interacts with the bearing housing as shown in Fig. 1 where the flange abuts the bearing housing. The difference between Woolenweber and the claimed invention, as set forth in the previous office action at section 9(A), is that Woollenweber is silent concerning the flange being configured as “an anti-rotation safegaurd for the bearing bush.” 
Furthermore, the rejection, set forth in the previous office action at section 9(A), does not suggest modifying the flange of Koerner to be integral. Rather, Woollenweber teaches an integral flange and bearing housing that is modified, in view of Koerner, to have at least one radially outwardly extending projection and a mating recess in the bearing housing, respectively. The reason for the modification being that the projection and mating recess provide rotation prevention means for the bearing bush. Thus, the combination of Woollenweber and Koerner teaches an integral flange with radially outwardly extending projection that interacts with a recess in the bearing housing as "an anti-rotation safegaurd for the bearing bush". Koerner does not teach away from Woollenweber because Koerner does not criticize, discredit or otherwise discourage one of ordinary skill in the art from forming radially outward projections on an integral flange. The prior art's disclosure of more than one alternative does not constitute a teaching away (see MPEP 2141.02 (VI)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 8,845,271 to WOOLLENWEBER et al. (hereinafter “WOOLLENWEBER”) in view of United States Patent No. 9,528,389 to Koerner et al. (hereinafter “KOERNER”).

(A) Regarding Claim 1:
	WOOLLENWEBER teaches:
		A bearing unit for a turbocharger rotor comprising: 
a bearing housing (Fig. 1, 11); and 
a bearing bush (19) which is arranged in a central bore for radially mounting a turbocharger rotor (13) in the bearing housing; 
wherein, in a region of a first axial end (i.e. the left side of Fig. 1), the bearing bush has a flange (33) which is configured integrally with the bearing bush and which interacts with the bearing housing.
However, the difference between WOOLLENWEBER and the claimed invention is that WOOLLENWEBER does not explicitly teach the integral flange includes a radially outwardly extending projection designed to interact with the bearing housing as an anti-rotation safeguard for the bearing bush.
	KOERNER teaches:
A bearing bush is coupled to a flange collar (Figs. 4-5, 12), wherein the flange collar includes a radially outwardly extending projection (13 and also others 14, 15) which is designed to interact with a cutout (27) in the bearing housing as an anti-rotation safeguard for the bearing bush.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing unit of WOOLLENWEBER to include at least one radially outwardly extending projection on the integral flange that is mated with a cutout in the bearing housing, as taught by KOERNER, in order to provide rotation prevention means and thereby achieve the predictable result of a bearing busing held against rotation in the mounted state (KOERNER column 3, lines 51-53).

	(B) Regarding Claim 2:
		WOOLLENWEBER as modified by KOERNER further teaches:
			The projection (13 KOERNER, Fig. 5) is configured as a cam.
	
(C) Regarding Claim 3:
		WOOLLENWEBER as modified by KOERNER further teaches:
A cutout (27 KOERNER, Fig. 5) is provided in a radial side wall of the bearing housing, which cutout interacts with the projection (13 KOERNER, Fig. 5), in order to prevent a rotation of the bearing bush (KOERNER column 3, lines 51-53).

(D) Regarding Claim 4:
		WOOLLENWEBER as modified by KOERNER further teaches:
A depth of the cutout (27 KOERNER, Fig. 5) corresponds to at least half an axial extent of the projection (13 KOERNER, Fig. 5).

(E) Regarding Claim 5:
		WOOLLENWEBER as modified by KOERNER further teaches:
A depth of the cutout (27 KOERNER, Fig. 5) is at least as great as an axial extent of the projection (13 KOERNER, Fig. 5).

(F) Regarding Claim 6:
		WOOLLENWEBER as modified by KOERNER further teaches:
A depth of the cutout (27 KOERNER, Fig. 5) is greater than an axial extent of the projection (13 KOERNER, Fig. 5).

(G) Regarding Claim 7:
		WOOLLENWEBER as modified by KOERNER further teaches:
The depth of the cutout (27 KOERNER, Fig. 5) is from 1.1 to 3 times greater than the axial extent of the projection (13 KOERNER, Fig. 5).

(H) Regarding Claim 8:
		WOOLLENWEBER as modified by KOERNER further teaches:
The projection (13 KOERNER, Fig. 5) serves for axially securing the bearing bush (9 KOERNER, Fig. 5; 19 WOOLLENWEBER, Fig. 1).

(I) Regarding Claim 9:
		WOOLLENWEBER as modified by KOERNER further teaches:
The projection (13 KOERNER, Fig. 5) for axially securing the bearing bush (9 KOERNER, Fig. 5; 19 WOOLLENWEBER, Fig. 1) interacts with a housing cover or a torque-proof component (12 WOOLLENWEBER, Fig. 1) of an axial bearing of the turbocharger rotor (1, WOOLLENWEBER, Fig. 1).

(J) Regarding Claim 10:
		WOOLLENWEBER as modified by KOERNER further teaches:
An axially extending pin (see WOOLLENWEBER annotated Fig. 1 below) is arranged on the housing cover or the torque-proof component (12 WOOLLENWEBER, Fig. 1) of the axial bearing, which pin interacts with the projection (13 KOERNER, Fig. 5) for axially securing the bearing bush.
		NOTE ON PRIOR ART INTERPRETATION:
Modified WOOLLENWEBER has the radially outwardly extending projection (13 of KOERNER) on the flange 33. The flange 33 also has an axially extending pin that interacts with an axially extending pin of the upstream component 12. Thus, the axially extending pin of the upstream component 12 (see annotated Fig. 1 below) interacts with the projection via the axially extending pin of the bearing bush flange.


    PNG
    media_image1.png
    1040
    690
    media_image1.png
    Greyscale


(K) Regarding Claim 11:
		WOOLLENWEBER as modified by KOERNER further teaches:
An axially extending pin (see annotated WOOLLENWEBER Fig. 1 below) is arranged in a region of a radial end of the projection (13, KOERNER Fig. 5; i.e. at the radially inner end), which pin interacts with the housing cover or the torque-proof component (12, WOOLLENWEBER Fig. 1) of the axial bearing for axially securing the bearing bush.


    PNG
    media_image2.png
    1043
    848
    media_image2.png
    Greyscale


(L) Regarding Claim 12:
		WOOLLENWEBER as modified by KOERNER further teaches:
			The bearing bush (19, WOOLLENWEBER Fig. 1) is machined from solid material.

(M) Regarding Claim 13:
		WOOLLENWEBER as modified by KOERNER further teaches:
A supercharging apparatus for an internal combustion engine comprising: a compressor with a compressor housing and a compressor impeller (15 WOOLLENWEBER Fig. 1) which is arranged therein; and a bearing unit (comprising bearing bush 19 WOOLLENWEBER Fig. 1) as claimed in claim 1.

(N) Regarding Claim 14:
		WOOLLENWEBER as modified by KOERNER further teaches:
The supercharging apparatus is an exhaust gas turbocharger and comprises a turbine with a turbine housing and a turbine wheel (14 WOOLLENWEBER Fig. 1) which is arranged therein.

(O) Regarding Claim 15:
		WOOLLENWEBER as modified by KOERNER further teaches:
The depth of the cutout (27 KOERNER Fig. 5) is from 1.5 to 2.5 times greater than the axial extent of the projection (13 KOERNER Fig. 5).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745